DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to the claims, the cited prior art fails to teach either individually or in combination, using a first subscriber identity to establish a connection with a serving cell via the RF device to perform a first communication procedure, and in response to completing the first communication procedure or the first communication procedure being interrupted by a second communication procedure associated with a second subscriber identity, using the first subscriber identity to send a measurement report to the serving cell via the RF device, wherein the measurement report indicates a reported signal quality of the serving cell is poor enough to release the connection, and the measurement report being sent even if a measured signal quality of the serving cell is good enough to keep the connection.
Prior art Chockalingam et al. (US Publication 2016/0360462 A1) teaches, UE measures the RSRP and the SINR of the serving cell. When the RSRP of the serving cell falls below a network-defined signal strength threshold, e.g., the A2 event threshold, the UE sends a measurement report indicating that the RSRP of the serving cell is below the network-defined signal strength threshold and follows a normal procedure for handover (under direction of the eNodeB of the serving cell) to another cell. When the RSRP of the serving cell does not fall below the network-defined signal strength threshold, the UE measures an SINR of the serving cell. When the SINR of the serving cell does not fall below a UE-defined signal quality threshold, then the UE remains on the serving cell, as both the RSRP and the SINR of the serving cell are adequate for providing a quality connection for the UE. When the SINR of the serving cell 
Prior art Xing et al. (EP 2733987 A1) teaches, in various figures 3-8, process for the changing of the access cells for the UE.  However, there is no suggestion of sending the measurement even if no handover is warranted due to the quality is good enough to remain in the serving cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/Primary Examiner, Art Unit 2466